Citation Nr: 0821055	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  05-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to November 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a March 2008 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated the Board's June 2007 decision denying 
entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine, and, in so 
doing, remanded the veteran's case to the Board for 
compliance with instructions contained in a March 2008 Joint 
Motion for Remand.  The case is now, once more, before the 
Board for appellate review.


REMAND

In the March 2008 Joint Motion for Remand, it was noted that 
certain deficiencies in the Board's June 2007 analysis 
precluded effective judicial review.  More specifically, 
while during the course of its June 2007 decision, the Board 
had noted that any objective neurologic abnormalities 
associated with the veteran's service-connected low back 
disability including, but not limited to, bowel or bladder 
impairment, were to be evaluated separately under an 
appropriate diagnostic code, it had apparently neglected to 
address whether the veteran's neurologic abnormalities 
warranted a separate rating under Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, or 
whether an additional examination was warranted in order to 
clarify what, if any, of the veteran's neurologic 
symptomotology was attributable to his low back disability, 
as opposed to his other, nonservice-connected disabilities.  
In that regard, the veteran is in receipt of service-
connected compensation benefits only for degenerative joint 
disease of his lumbar spine.

The Board observes that, at the time of its June 2007 
decision, there were of record reports of several VA 
orthopedic and neurologic examinations, as well as a VA 
general medical examination.  On the first of those 
examinations, conducted in May 2004, the veteran complained 
of back pain, but with no radiation into his lower 
extremities.  Reportedly, the only treatment the veteran had 
received in recent years for his low back problem had been 
chiropractic adjustments.  Moreover, the veteran took no 
medication for his service-connected low back disability.  
When questioned, the veteran indicated that he suffered from 
slight bladder incontinence, as well as occasional bowel 
incontinence.  Also noted was that the veteran was a 
diabetic, and had recently undergone surgery for an abdominal 
aortic aneurysm.  Physical examination conducted at that time 
showed tendon reflexes to be absent at the knee and ankle 
level, with no sensation to either pinprick or vibratory 
stimulation of either foot.  Range of motion measurements 
showed flexion to 60 degrees, with extension to 10 degrees, 
and lateral movement to the right and left to 15 degrees.  
According to the examiner, rectal examination showed some 
decrease in tone of the sphincter muscle, as well as 
decreased sensation and a decreased reflex.

On subsequent VA orthopedic examination on October 2005, the 
veteran denied any incapacitating episodes over the course of 
the past year due to his service-connected low back 
disability.  Reportedly, the veteran had been using an 
electric wheelchair for the past several years, though he 
currently took no medication for treatment of his service-
connected low back disability.  On physical examination, it 
was noted that the veteran probably weighed in excess of 250 
pounds, and that he was unable to get out of his wheelchair 
by himself.  Accordingly, range of motion measurements were 
conducted with the veteran sitting in his wheelchair.  Those 
tests showed flexion to about 15 degrees, with about 5 
degrees of right and left lateroflexion.  Once again, no 
reflexes were present in the veteran's knees or ankles.  
However, the veteran's back showed no evidence of any 
tenderness on palpation.  In the opinion of the examiner, the 
veteran was immobile secondary to his service-connected 
lumbar disease "and concurrent medical conditions."

On subsequent neurologic examination in November 2005, it was 
noted that the veteran had undergone surgical treatment of an 
abdominal aortic aneurysm in January and February 2003.  
Reportedly, the veteran did not "do well postoperatively," 
developing arterial insufficiency and a possible embolus in 
his left leg requiring surgery and a vein graft.  According 
to the veteran, he had been unable to walk since August of 
2003, and no longer tried to do so, inasmuch as he could not 
walk "safely."

On physical examination, the veteran's back motion was 
limited to 30 degrees of forward flexion, with the examiner 
unable to perform a more complete range of motion evaluation 
due to a feeling on the part of the veteran that he needed to 
"sit back down again."  Strength in the veteran's quadriceps, 
ankle dorsiflexors, and ankle plantar flexors appeared to be 
good on both sides, though there was reduced sensation in the 
left lower extremity up to the knee.  In the veteran's right 
leg, he appeared to have adequate sensation even in the level 
below the knee, though his feet were swollen.  While the 
examiner was unable to feel a pedal pulse, capillary 
circulation appeared to be intact.  Moreover, while on back 
movement, there was some pain present, the examiner was 
unable to identify any spasm.  Significantly, the veteran 
indicated that he had no history of incapacitating episodes 
over the course of the past 12 months.  

According to the examiner, he was unsure what portion of the 
veteran's complaints were due to his peripheral nerves.  This 
was the case due to the fact that the veteran had a number of 
serious medical problems with his peripheral vessels, was 
diabetic and greatly overweight, and quite possibly had had a 
stroke.  While in the opinion of the examiner, the veteran 
was "very severely limited and, in essence, wheelchair 
bound," this was a function not only of the veteran's lumbar 
disease, but also of his "concurrent medical conditions."  
Moreover, according to the examiner, the veteran's vascular 
problems, including his abdominal aortic aneurysm, left leg 
vascular insufficiency, and left-sided stroke, in conjunction 
with his diabetes and the apparent need for oxygen were 
"probably more important" than the veteran's low back 
problem.  More specifically, the examiner was of the opinion 
that the veteran's low back pathology constituted about one-
third of his overall problem.

The veteran's most recent VA examination for compensation 
purposes consisted of a general medical examination conducted 
in September 2006.  Significantly, at that time, there was 
noted a past medical history of obesity, sleep disturbance, 
peripheral vascular disease, cholelithiasis, adult onset 
diabetes mellitus, abdominal aortic aneurysm, 
arteriosclerotic cardiovascular disease, chronic low back 
pain, home oxygen for chronic obstructive pulmonary disease, 
and a possible right cerebrovascular accident with 
accompanying left upper extremity weakness.  Also noted was 
that the veteran was status post an abdominal aortic aneurysm 
repair in 2004, and a left femoral/popliteal bypass that same 
year.

Following examination, it was the opinion of the examiner 
that the veteran's spinal functional impairment was mild, and 
that his major impairment was the result of nonservice-
connected peripheral vascular disease, obesity, and a need 
for home oxygen due to his chronic obstructive pulmonary 
disease.  

Based on the aforementioned, it is clear that the veteran 
suffers from a number of rather serious medical problems.  
Similarly clear is that the veteran's service-connected low 
back pathology constitutes only one of those medical 
problems.  To date, it remains unclear what, if any, portion 
of the veteran's neurologic symptomotology is directly 
attributable to his service-connected low back pathology, as 
opposed to other, nonservice-connected disabilities.  Under 
the circumstances, the Board is of the opinion that 
additional, more contemporaneous examinations would be 
appropriate prior to a final adjudication of the veteran's 
claim for an increased rating for his service-connected low 
back disability.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

According, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2006, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations.  The neurologic 
examination(s) should be conducted by a 
board of two VA neurologists, neither of 
whom has heretofore seen or examined the 
veteran.  The RO/AMC is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination(s), 
all pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner must state 
whether there is any evidence of 
favorable or unfavorable ankylosis of the 
spine, and determine the range of motion 
of the veteran's lumbar spine, in 
degrees, noting by comparison the normal 
range of motion of the lumbar spine.  It 
must also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected lumbar spine 
disability, expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar 
spine could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.

Following completion of the neurologic 
examination(s), the examiners should, to 
the extent possible, specify what, if 
any, of the veteran's neurological 
symptomotology is directly attributable 
to his service-connected low back 
disability, as opposed to his various 
other nonservice-connected disabilities.  
For example, it should be noted whether 
the veteran has intervertebral disc 
syndrome; if so, the examiner should 
state whether the veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71a, Diagnostic Code 5243, 
Note 1, and the frequency and total 
duration of such episodes over the course 
of the past 12 months.  Should it be 
determined that, based on the evidence of 
record, it is not possible to separate 
the effects of the veteran's service-
connected low back disability from his 
other, nonservice-connected disabilities, 
the examiners should specifically so 
state.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  Thereafter, the RO/AMC should review 
the veteran's claim for an increased 
evaluation for service-connected 
degenerative joint disease of the lumbar 
spine.  In so doing, the RO/AMC should 
specifically address whether the 
veteran's neurologic abnormalities, to 
the extent they are directly attributable 
to his service-connected low back 
pathology, warrant a separate rating 
under Note (1) of the General Rating 
Formula for Diseases and Injuries of the 
Spine.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provide with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in June 2006.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



